—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered December 16, 1998, convicting him of criminal possession of marihuana in the second degree, criminal possession of marihuana in the fourth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that since he was charged with criminal possession, rather than criminal sale, of marihuana, the court improperly allowed the People to contend that he was engaged in the business of selling marihuana, and to proffer evidence to that effect (see, People v Morales, 133 AD2d 90; People v Brown, 71 AD2d 918). However, with respect to the majority of the challenged remarks, testimony, and evidence, the defendant either failed to object, made only a general objection, objected on different grounds, or failed to request curative instructions. Therefore, his contentions concerning this matter are unpreserved for appellate review (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v West, 56 NY2d 662; People v Udzinski, 146 AD2d 245). In any event, any error was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; see, e.g., People v Portilla, 190 AD2d 827).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., McGinity, Luciano and Schmidt, JJ., concur.